MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                          Feb 04 2016, 5:39 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William W. Gooden                                         Gregory F. Zoeller
Mount Vernon, Indiana                                     Attorney General of Indiana
                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          February 4, 2016
of the Parent-Child Relationship                          Court of Appeals Case No.
of:                                                       65A01-1508-JT-1177
C.P. & M.P. (Minor Children)                              Appeal from the Posey Circuit
                                                          Court
and
                                                          The Honorable James M.
S.S. (Mother),                                            Redwine, Judge
Appellant-Respondent,                                     Trial Court Cause Nos.
                                                          65C01-1412-JT-237
        v.                                                65C01-1412-JT-238

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016          Page 1 of 7
      Bailey, Judge.



                                            Case Summary
[1]   S.S. (“Mother”) appeals the termination of her parental rights as to C.P. and

      M.P. (“Children”). We affirm.



                                                       Issue
[2]   Mother raises one issue for our review: whether the Department of Child

      Services (“DCS”) established by clear and convincing evidence that there was

      no reasonable probability that the conditions that resulted in Children’s removal

      from the home would be remedied.



                             Facts and Procedural History
[3]   M.P. was born to Mother and B.P. (“Father”) on August 12, 2012; C.P. was

      born on March 9, 2011.1 On September 24, 2013, a caseworker from DCS and

      a Mount Vernon police officer went to Mother’s home in response to a report of

      neglect as to M.P. The home was extremely cluttered and in disrepair, there

      was no running water, the refrigerator was not working properly and was full of

      bugs, and a cooler in which Father kept milk for the Children had stagnant




      1
        Father was not present and did not participate in the termination hearing, and he does not appeal the
      termination of his parental rights.

      Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016            Page 2 of 7
      water and no ice. M.P.’s diaper had not been changed for some time. Mother

      tested positive for oxycodone, amphetamine, methamphetamine, and opiates.


[4]   DCS removed Children from Mother’s care. On September 26, 2013, DCS

      alleged Children to be Children in Need of Services (“CHINS”); the court

      adjudicated the Children as CHINS on November 26, 2013, after several

      continuances of the initial hearing on DCS’s petition. Also in September 2013,

      Mother was charged with Neglect, as a Class D felony. In August 2014,

      Mother was found guilty of that offense and was sentenced to probation.


[5]   During the pendency of the CHINS proceedings, DCS extended services to

      Mother, including substance abuse counseling services; inpatient substance

      abuse treatment; random drug testing; mental health counseling; parent aide

      services; and supervised visitation with Children. Mother declined inpatient

      substance abuse treatment, attended outpatient substance abuse counseling,

      submitted to drug testing, and participated in visits with Children. Mother was

      found to have used methamphetamine or other drugs on eleven occasions.

      Though she attended visits with Children, Mother never progressed to

      unsupervised visitation. Some visits were cancelled because Mother never

      obtained independent housing, and one individual with whom Mother resided

      would occasionally refuse to permit visitation with Children at the home. The

      frequency of cancelled visits increased toward the end of 2014.


[6]   On December 19, 2014, DCS filed a petition to terminate Mother’s parental

      rights.


      Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016   Page 3 of 7
[7]    In January 2015, Mother was found to have violated the terms of her probation,

       and was incarcerated with an expected release date in October 2015.


[8]    The termination court conducted a hearing on DCS’s petition to terminate

       Mother’s parental rights on April 6, May 11, and May 14, 2015. On July 15,

       2015, the court entered its order terminating Mother’s parental rights.


[9]    This appeal ensued.



                                  Discussion and Decision
[10]   Mother contends that the trial court erred when it terminated her parental

       rights, arguing that there was insufficient evidence from which the court could

       properly terminate her parental rights.


[11]   Our standard of review is highly deferential in cases concerning the termination

       of parental rights. In re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). This

       Court will not set aside the trial court’s judgment terminating a parent-child

       relationship unless it is clearly erroneous. In re A.A.C., 682 N.E.2d 542, 544

       (Ind. Ct. App. 1997).


[12]   Parental rights are of a constitutional dimension, but the law provides for the

       termination of those rights when the parents are unable or unwilling to meet

       their parental responsibilities. Bester v. Lake Cnty. Office of Family & Children, 839

       N.E.2d 143, 147 (Ind. 2005). The purpose of terminating parental rights is not

       to punish the parents, but to protect their children. In re L.S., 717 N.E.2d 204,

       208 (Ind. Ct. App. 1999), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016   Page 4 of 7
[13]   Indiana Code section 31-35-2-4(b)(2) sets out the elements that DCS must allege

       and prove by clear and convincing evidence in order to terminate a parent-child

       relationship:


               (A) that one (1) of the following is true:

               (i)     The child has been removed from the parent for at least six
               (6) months under a dispositional decree.
               (ii)    A court has entered a finding under IC 31-34-21-5.6 that
               reasonable efforts for family preservation or reunification are not
               required, including a description of the court’s finding, the date
               of the finding, and the manner in which the finding was made.
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office or probation department
               for at least fifteen (15) months of the most recent twenty-two (22)
               months, beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in need of
               services or a delinquent child;


               (B) that one (1) of the following is true:


               (i)    There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.
               (ii)   There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the child.
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016   Page 5 of 7
[14]   If the court finds that the allegations in a petition described above are true, the

       court shall terminate the parent-child relationship. I.C. § 31-35-2-8(a). A trial

       court must judge a parent’s fitness to care for his or her child at the time of the

       termination hearing, taking into consideration evidence of changed conditions.

       In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied. The trial

       court must also “evaluate the parent’s habitual patterns of conduct to determine

       the probability of future neglect or deprivation of the child.” Id.


[15]   Here, Mother challenges the trial court’s order with respect to Subsections 31-

       35-2-4(b)(2)(B). Indiana Code section 31-35-2-4(b)(2)(B) is written in the

       disjunctive, and therefore the court needed only to find that one of the three

       requirements of subsection (b)(2)(B) had been established by clear and

       convincing evidence. See L.S., 717 N.E.2d at 209. Mother contends that there

       was insufficient evidence to establish any of the requirements.


[16]   We disagree. During the course of the CHINS proceedings, Mother lived with

       several of her fiancé’s family members. One of these individuals would refuse

       to allow visitation with Children to occur at the residence, resulting in cancelled

       visits. Thus, Mother was unable to obtain stable housing for supervised

       visitation with Children, let alone a home in which she and the children could

       reside. DCS eventually reduced the frequency of Mother’s scheduled visits with

       Children from three days per week to two days per week as a result of Mother’s

       increasingly frequent cancellation of visits in the latter half of 2014. Children,

       then aged three and two, had not lived with Mother for more than one-and-one-

       half years by the time of the termination of Mother’s parental rights.

       Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016   Page 6 of 7
[17]   During the pendency of the CHINS proceedings, Mother declined inpatient

       substance abuse treatment until she was incarcerated for violating probation,

       was “moderately compliant” with outpatient counseling, and prior to her

       incarceration continued to use methamphetamine. (Tr. at 74.) After the

       termination petition was filed, Mother continued to use drugs, which resulted in

       the revocation of her probation and incarceration in January 2015. Mother was

       imprisoned during the remainder of the CHINS proceedings, and was not

       expected to be released until October 2015—almost five months after the

       conclusion of the hearing on DCS’s petition, and three months after the court’s

       order terminating Mother’s parental rights.


[18]   There was clear and convincing evidence from which the termination court

       could conclude that there was a reasonable probability that the reasons for

       removal of the children—stable housing and Mother’s drug use—would not be

       remedied, and sufficient evidence from which the court could conclude that

       continuation of the parent-child relationship posed a threat to Children’s well-

       being.


[19]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A01-1508-JT-1177 | February 4, 2016   Page 7 of 7